            Case 5:20-cv-01241-F Document 7 Filed 12/11/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 MODERN FORE INDIANA, LLC, a                )
 Delaware Limited Liability Company,        )
                                            )
        Plaintiff,                          )
                                            )
 -vs-                                       )      Case No. CIV-20-1241-F
                                            )
 EMKADE DISTRIBUTION USA,                   )
 INC., an Oklahoma Corporation, and         )
 EMKADE DISTRIBUTION INC., a                )
 Canadian Corporation,                      )
                                            )
        Defendants.                         )

                                       ORDER

        The court has a duty to inquire into its own jurisdiction. Tuck v. United
Services Automobile Assoc. 859 F.2d 842, 844 (10th Cir. 1998). Upon review of
the complaint, it is apparent the court’s subject matter jurisdiction is based on
diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). The complaint, however, fails
to adequately allege facts regarding the citizenship of the parties.
        The complaint alleges that plaintiff is a limited liability company, but it does
not allege sufficient information to show the citizenship of that entity.          The
citizenship of a limited liability company is determined by the citizenship of its
members. Siloam Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1234
(10th Cir. 2015). Accordingly, for the court to determine whether facts are alleged
in support of diversity, the complaint must identify each of the members of the
             Case 5:20-cv-01241-F Document 7 Filed 12/11/20 Page 2 of 2




limited liability company, and each member’s specific1 state(s) of citizenship, down
through all levels of membership.2
        Plaintiff, as the party invoking this court’s jurisdiction, is DIRECTED to file,
within fourteen days of the date of this order, a first amended complaint which
provides the missing jurisdictional information identified in this order. Absent
compliance, this action may be dismissed without prejudice.
        IT IS SO ORDERED this 11th day of December, 2020.




20-1241p001.docx




1
  See, Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (merely averring that a party
is a citizen of a state other than the State of New York is “clearly insufficient to establish diversity
jurisdiction”).
2
 For example, if a member is an individual, then jurisdictional information is required regarding
the individual’s specific state of citizenship. If a member is an entity, then the nature of the
jurisdictional information required depends on the type of entity.

                                                   2
